               Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


THOMAS J. RAPAK, individually and on behalf Case No. ___________
of himself and all other persons similarly situated,
                                                     CLASS ACTION COMPLAINT
                               Plaintiff,
                       vs.                           JURY TRIAL DEMANDED
MARRIOTT INTERNATIONAL INC., and
                                                       December 7, 2018
STARWOOD HOTELS & RESORTS
WORLDWIDE LLC,

                                Defendants.




          Plaintiff, Thomas J. Rapak (“Plaintiff”), by and through his undersigned counsel, brings

this Class Action Complaint against Defendants Marriott International Inc. and Starwood Hotels

& Resorts Worldwide, LLC (collectively as “Defendants” or “Marriott”), individually and on

behalf of all others similarly situated, and alleged as follows, upon personal knowledge as to

himself and his own acts and experiences, and as to all other matters, upon information and

belief.

                                        INTRODUCTION

          1.     Plaintiff brings this class action on behalf of a class of persons who have suffered,

and continue to suffer, financial losses and increased data security risks as a direct result of

Defendants’ failure to safeguard and protect its customers’ highly sensitive personally

identifiable information (“PII”) including, but not limited to: names, mailing addresses, phone

numbers, email addresses, passport numbers, Starwood Preferred Guest (“SPG”) account

information, date of birth, gender, arrival and departure information, reservation dates and

communication preferences, and payment card data, including, but not limited to, credit and

                                                   1
                 Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 2 of 23



debit card numbers, primary account numbers, card verification value numbers, expiration dates,

and zip codes.

           2.       On November 30, 2018, Marriott issued a press release announcing that since

2014 unauthorized third parties had access to Marriott’s Starwood Guest Reservation database

(“SGR Database”), and that up to 500 million guests could be affected by the breach. 1

           3.       The SGR Database stores highly sensitive customer information, including some

combination of the following PII—mailing addresses, phone numbers, email addresses, passport

numbers, SPG account information, dates of birth, gender, arrival and departure information,

reservation dates, communication preferences, and payment card data, including, but not limited

to, credit and debit card numbers, primary account numbers, card verification value numbers,

expiration dates, and zip codes.

           4.       When customers book a hotel room, they entrust Marriott with the various

forms of PII that Marriott requires them to divulge to reserve a room. Plaintiff, like millions of

others, provided his information to Marriott based on his reasonable expectation that Marriott

would take appropriate steps to safeguard his PII from being exposed to or accessed by other

parties.

           5.       Because their PII has been compromised as a result of the data breach, Plaintiff

and Class Members have been placed at an imminent, immediate, and continuing risk of

identity theft-related harm.

           6.       As a result of Marriott’s conduct, Plaintiff and Class Members will be required

to undertake expensive and time-consuming efforts to mitigate the actual and potential impact

of the data breach on their lives by, among other things, placing “freezes” and “alerts” with


1
    Kroll, Starwood Guest Reservation Database Security Incident, https://answers.kroll.com/.

                                                           2
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 3 of 23



credit reporting agencies, contacting their financial institutions, closing or modifying financial

accounts, and closely reviewing and monitoring their credit reports and accounts for

unauthorized activity.

       7.      Furthermore, Plaintiff and Class Members will be required to purchase credit

and identity monitoring services to alert them to potential misappropriation of their identity

and to combat risk of further identity theft. At a minimum, Plaintiff and Class Members have

suffered compensable damages because they will be forced to incur the cost of a monitoring

service which is a reasonable and necessary step to prevent and mitigate future loss.

                                        THE PARTIES

       8.      Plaintiff Thomas J. Rapak is a resident of Montgomery County, Pennsylvania.

Plaintiff Rapak maintained an SPG account and gave his PII to Marriott in connection with

securing hotel reservations at Marriott properties during the class period. As such, his PII was

stored on the SGR Database during the class period. Plaintiff Rapak became aware of the Data

Breach through news reports on or about November 30, 2018. Prior to September 2018,

Plaintiff stayed at one or more of Defendants’ hotels that utilized the SGR Database.

       9.      Plaintiff has taken great steps to protect his PII, including shredding documents

containing PII, regularly monitoring his credit reports, and entrusting his PII only to entities

that represent they follow industry-standard guidelines for the protection and storage of PII.

Exposure of Plaintiff’s PII as a result of the Data Breach has placed him at imminent,

immediate, and continuing risk of further identity theft-related harm.

       10.     Defendant Marriott International Inc. (“MII”) is a publicly traded Delaware

corporation having its principal executive offices located at 10400 Fernwood Road, Bethesda,

MD 20817.


                                                  3
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 4 of 23



       11.     Defendant Starwood Hotels & Resorts Worldwide, LLC (“Starwood”) is an

indirect, wholly-owned subsidiary of MII. On September 23, 2016, Marriott completed the

acquisition of Starwood Hotels & Resorts Worldwide, LLC, formerly known as Starwood

Hotels & Resorts Worldwide, Inc.

       12.     MII and Starwood are collectively referred to as “Marriott” or “Defendants.”

       13.     Marriott owns and manages hotel properties located in various states

throughout the United States, including numerous properties in this District. Marriott has more

than 6,700 properties in 127 countries and territories, under 30 hotel brands, including 3,150

lodging properties located in the United States. Upon information and belief, Marriott collects,

stores, and maintains the PII of all guests who stay at Marriott properties.

       14.     One of those brands is the “Starwood” chain of hotels. Marriott acquired

Starwood Hotels & Resorts Worldwide, Inc. in 2016 to create the world’s largest hotel chain.

Starwood now accounts for about a third of Marriott’s total brands. Marriott has

acknowledged that Starwood’s guest loyalty program – Starwood Preferred Guest (“SPG”) –

was a “central, strategic rationale for the transaction” because the program has loyal members

who generally have higher incomes and spend many nights on the road.

       15.     Starwood brands effected by the Marriott Data Breach include: W Hotels, St.

Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The

Luxury Collection, Tribute Portfolio, Le Méridien Hotels & Resorts, Four Points by Sheraton

and Design Hotels, and Starwood branded timeshare properties.

                                 JURISDICTION AND VENUE
       16.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interests and costs, there are more than 100 Class Members, and at least

                                                 4
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 5 of 23



one class member is a citizen of a state different from Defendants and is a citizen of a foreign

state. The Court also has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       17.       This Court has personal jurisdiction over Defendant Starwood as it maintains its

principal executive offices in Stamford, Connecticut, is registered to conduct business in

Connecticut, regularly conducts business in Connecticut, and has sufficient minimum contacts in

Connecticut. Defendants intentionally avail themselves of this jurisdiction by conducting

Starwood’s corporate operations here and promoting, selling, and marketing Starwood’s services

to resident Connecticut consumers and entities.

       18.       Venue is proper in this District under 28 U.S.C. §1391(a) because Starwood’s

principal place of business is in Connecticut and a substantial part of the events, acts, and

omissions giving rise to the claims of the Plaintiff occurred in this District.

                                 FACTUAL ALLEGATIONS
   A. Marriott’s Data Breach

       19.       On September 8, 2018, Marriott first learned of an unauthorized attempt to

access its SGR Database. Marriott’s investigation “determined that there was unauthorized

access to the database, which contained guest information relating to reservations at Starwood

properties on or before September 10, 2018.”

       20.       Nearly three months later, on November 30, 2018, Marriott publicly announced

that this previously unreported attack on its SGR Database had exposed the PII of 500 million

users (the “Data Breach”). During Marriott’s investigation, Marriott learned that nefarious

actors had access to the SGR Database since 2014—unfettered and allegedly undetected

access for four years. Plaintiff is one of those affected users.

       21.       Of the 500 million guests who could have been affected by the Data Breach,

                                                   5
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 6 of 23



approximately 327 million of the affected guests include some combination of their name,

mailing address, phone number, email address, passport number, SPG account information,

date of birth, gender, arrival and departure information, reservation dates, communication

preferences, and other PII. For “some” of these affected guests, additional information, such

as payment card numbers and payment card expiration dates, also included as PII.

       22.     Despite Marriott’s use of AES-128 encryption, the payment card numbers and

payment card expiration dates may have been compromised, because the encryption method

requires two components for decryption, and both may have been taken.

       23.     For the remaining approximately 173 million of the affected guests, the

information was limited to name, mailing address, email address, and “other information,”

that Marriott has not expanded upon or provided more details, leaving consumers without full

knowledge of the extent of the breach of their PII.

       24.     Despite being on notice of numerous publicly reported similar data breaches

and security lapses in the hospitality industry effecting competitors such as Hilton, Hyatt,

Kimpton and Omni, Marriott still lacks the safeguards and protections for users’ PII, and that

information remains at risk today and into the future, until Marriott is compelled to secure the

PII stored on millions of effected customers.

   B. The Data Breach Caused Harm to Plaintiff and Class Members

       25.     PII such as effected name, mailing address, phone number, email address,

passport number, SPG account information, date of birth, gender, arrival and departure

information, and payment card data is highly coveted data and a frequent target of hackers.

       26.     Despite well-publicized litigation and frequent public announcements of data

breaches, especially in the hospitality sector, Marriott maintained an insufficient and


                                                 6
                 Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 7 of 23



inadequate system to protect the PII of Plaintiff and Class Members.

           27.     Payment card data such as credit or debit card information is highly valuable to

hackers. Identity thieves use stolen PII for a variety of financial fraud related crimes. Credit

and debit card information that is stolen from the point of sale is known as “dumps.” Credit

and debit card dumps can be sold in the cybercrime underground for a retail value of about

$20 apiece. This information can also be used to clone a debit or credit card.

           28.     Marriott failed to implement and maintain reasonable security procedures and

practices appropriate to protect the PII of Plaintiff and Class Members.

           29.     Federal and State governments have likewise established security standards and

issued recommendations to temper data breaches and the resulting harm to consumers and

financial institutions. The Federal Trade Commission (“FTC”) has issued numerous guides for

business highlighting the importance of reasonable data security practices, including Protecting

Personal Information: A Guide for Business. 2

           30.     Under the FTC guidelines, businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities;

and implement policies to correct security problems. The guidelines also recommend that

businesses use an intrusion detection system to expose a breach as soon as it occurs; monitor all

incoming traffic for activity indicating someone is attempting to hack the system; watch for large

amounts of data being transmitted from the system; and have a response plan ready in the event

of a breach.

           31.     The FTC recommends that companies not maintain cardholder information longer



2
    Federal Trade Commission, Protecting Personal Information: A Guide for Business.

                                                         7
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 8 of 23



than is needed for authorization of a transaction; limit access to sensitive data; require complex

passwords to be used on networks; use industry-tested methods for security; monitor for

suspicious activity on the network; and verify that third-party service providers have

implemented reasonable security measures.

       32.     The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer data, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTC Act”),

15 U.S.C. § 45. Marriott’s failure to employ reasonable and appropriate measures to protect

against unauthorized access to confidential consumer data constitutes an unfair act or practice

prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

       33.     Here, Marriott was at all times fully aware of its obligation to protect the personal

and financial data of its guests and customers because of its participation in the storage of PII,

storage of payment card data, and interactions with payment card processing networks.

       34.     Marriott was also aware of the significant repercussions if it failed to do so

because Marriott collected payment card data from millions of guests and customers daily and

they knew that this data, if hacked, would result in injury to consumers, including Plaintiff and

Class Members.

       35.     Despite understanding the consequences of inadequate data security, Marriott

failed to take appropriate protective measures to protect and secure guests’ and customers’ PII,

including Plaintiff and Class Members.

       36.     Despite understanding the consequences of inadequate data security, Marriott

operated computer network systems with outdated operating systems and software; failed to


                                                  8
                 Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 9 of 23



enable point-to-point and end-to-end encryption; failed to detect intrusions dating back as far as

2014; and, failed to take other measures necessary to protect its data network.

           37.      In the case of a data breach, merely reimbursing a consumer for a financial loss

due to fraud does not make that individual whole again. On the contrary, after conducting a

study, the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that “among

victims who had personal information used for fraudulent purposes, 29% spent a month or more

resolving problems.” 3

           38.      A victim whose PII has been stolen and compromised may not see the full extent

of identity theft or fraud for years after the initial breach. It may take some time for the victim to

become aware of the theft. In addition, a victim may not become aware of charges when they are

nominal, as typical fraud-prevention algorithms may not capture such charges. Those charges

may be repeated, over and over again, on a victim’s account.

           39.      According to the BJS, an estimated 17.6 million people were victims of one or

more incidents of identity theft in 2014. Among identity theft victims, existing bank or credit

card accounts were the most common types of misused information. 4

           40.      Without detailed disclosure to Marriott’s guests and customers, consumers,

including Plaintiff and Class Members, were unknowingly and unwittingly left exposed to

continued misuse and ongoing risk of misuse of their PII for months, or even years, without

being able to take necessary precautions to prevent imminent harm.

           41.      As a result of the Data Breach, Plaintiff and Class Members now face years of

constant surveillance of their financial and personal records, monitoring, and loss of rights.

           42.      Plaintiff and Class Members are also subject to a higher risk of phishing where


3
    See “Victims of Identity Theft,” U.S. Department of Justice, Dec. 2013.
4
    Id.

                                                           9
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 10 of 23



hackers exploit information they already obtained to get even more PII. Plaintiff and Class

Members are presently incurring and will continue to incur such damages in addition to any

fraudulent credit and debit card charges incurred by them and the resulting loss of use of their

credit and access to funds, whether or not such charges are ultimately reimbursed by the credit

card companies.

       43.     The exposure of Plaintiff’s and Class Members’ PII to unauthorized third

parties resulted from the following three specific actions and/or inactions by Marriott.

       44.     First, Marriott required that Plaintiff and Class Members provide their PII to

Marriott in order to book a hotel room.

       45.     Second, unbeknownst to Plaintiff and Class Members, Marriott enabled their

PII to be disclosed to unauthorized third parties by not having adequate safeguards.

       46.     Third, Marriott was entrusted with its customers’ PII without ensuring that it

had in place a reasonable and adequate system of security procedures and practices to protect

the PII of Plaintiff and Class Members from being compromised and exposed to third parties.

       47.     The exposure of Plaintiff’s and Class Members’ PII to unauthorized third

parties was a direct and proximate result of Marriott’s failure to properly safeguard and

protect Plaintiff’s and Class Members’ PII from unauthorized access, use, and disclosure as

well as Marriott’s failure to establish and implement appropriate administrative, technical, and

physical safeguards to ensure the security and confidentiality of Plaintiff’s and Class

Members’ PII in order to protect such PII against reasonably foreseeable threats to the security

of such information.

       48.     Plaintiff’s and Class Members’ PII is private and sensitive in nature and was

inadequately protected by Marriott. Marriott did not obtain Plaintiff’s and Class Members’


                                                10
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 11 of 23



knowing, voluntary, and informed consent to disclose their PII to other third parties as

required by applicable law and industry standards.

       49.     As a Fortune 200 company with over 6,700 properties under management,

Marriott had the sophisticated financial and technical resources to prevent such a breach.

However, Marriott has neglected to adequately invest in data security, despite the growing

number of data intrusions and several years of well-publicized retail, hospitality, and e-

commerce industry data breaches.

       50.     Had Marriott remedied the deficiencies in its information storage and security

systems, followed industry guidelines, and adopted security measures recommended by the

FTC and experts in the field, Marriott would have prevented intrusion into its information

storage and security systems and, ultimately, the theft of Plaintiff and Class Members’

confidential PII.

       51.     As a direct and proximate result of Marriott’s wrongful actions and inaction,

Plaintiff and Class Members have been placed at an imminent, immediate, and continuing risk

of harm from identity theft and identity fraud, requiring them to take the time and effort to

mitigate the actual and potential impact of the Marriott Data Breach on their lives by, among

other things, placing “freezes” and “alerts” with credit reporting agencies, contacting their

financial institutions, closing or modifying financial accounts, and closely reviewing and

monitoring their credit reports and accounts for unauthorized activity.

       52.     Marriott’s wrongful actions and inaction directly and proximately caused the

theft and dissemination into the public domain of Plaintiff’s and Class Members’ PII, causing

them to suffer, and continue to suffer, economic damages and other actual harm for which

they are entitled to compensation, including:


                                                11
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 12 of 23



   a. The improper disclosure, compromising and theft of their PII;

   b. Unauthorized charges on their debit and credit card accounts;

   c. The imminent and impending injury flowing from potential fraud and identity theft posed
      by their PII being placed in the hands of unauthorized parties and misused via the sale of
      Plaintiff’s and Class Members’ information on the internet black market and dark web;

   d. The untimely and inadequate notification of the Data Breach;

   e. Loss of privacy;

   f. Ascertainable losses in the form of out-of-pocket expenses and the value of their time
      reasonably incurred to remedy or mitigate the effects of the Data Breach;

   g. Ascertainable losses in the form of deprivation of the value of their PII, for which there is
      a well-established national and international market;

   h. Loss of use of, and access to, their account funds and costs associated with the inability to
      obtain money from their accounts or being limited in the amount of money they were
      permitted to obtain from their accounts, including missed payments on bills and loans,
      late charges and fees, and adverse effects on their credit including adverse credit
      notations;

   i. Overpayments to Marriott for bookings and purchases during the period of the subject
      Data Breach in that implied in the price paid for such booking by Plaintiff and Class
      Members to Marriott was the promise that some amount of the booking charge would be
      applied to the costs of implementing reasonable and adequate safeguards and security
      measures that would protect customers’ PII, which Marriott did not implement, and, as a
      result, Plaintiff and Class Members did not receive what they paid for and were
      overcharged by Marriott; and

   j. The loss of productivity and value of their time spent to address, attempt to ameliorate,
      mitigate, and deal with the actual and future consequences of the Data Breach, including
      finding fraudulent charges, cancelling and reissuing cards, purchasing credit monitoring
      and identity theft protection services, imposition of withdrawal and purchase limits on
      compromised accounts, and the inconvenience, nuisance and annoyance of dealing with
      all such issues resulting from the Data Breach.

       53.     While Plaintiff’s and Class Members’ PII has been stolen, Marriott continues to

hold Plaintiff’s and Class Members’ PII. Since Marriott has demonstrated an inability to prevent

a breach or stop it from continuing even after being detected, Plaintiff and Class Members have




                                               12
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 13 of 23



an undeniable interest in ensuring that their PII is secure, remains secure, is properly and

promptly destroyed, and is not subject to further theft.

       54.     In response to the Data Breach Marriott has offered one year of free PII

monitoring through enrollment in “WebWatcher.” As previously alleged, Plaintiff’s and Class

Members’ PII may exist on the dark web for months, or even years, before it is purchased and

used by hackers. With only one year of monitoring, and no form of insurance or other protection,

Plaintiff and Class Members remain unprotected from the real and long-term threats against their

PII. Therefore, the “monitoring” services are inadequate, and Plaintiff and Class Members have a

real and cognizable interest in obtaining equitable relief, in addition to the monetary relief

requested herein.

                             CLASS ACTION ALLEGATIONS
       55.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23 on

behalf of himself and all others similarly situated, as representative of the following

nationwide class:

       All persons residing in the United States who provided PII to Defendants and
       whose PII was accessed, compromised, or stolen as a result of the Data Breach
       disclosed by Defendants on November 30, 2018.
       56.     The Nationwide Class is sometimes referred to herein as the “Class.”

       57.     Excluded from the Class are affiliates, predecessors, successors, officers,

directors, agents, servants, or employees of Defendants, and the immediate family members of

such persons. Also excluded are any trial judge who may preside over this action and their law

clerks, court personnel and their family members, and any juror assigned to this action.

Plaintiff reserves the right to amend the Class definition if discovery and/or further

investigation reveal that it should be modified.

       58.     The members of the Class are so numerous that the joinder of all members of

                                                   13
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 14 of 23



the Class in single action is impractical. While the exact number of Class Members is

unknown to Plaintiff at this time, Marriott has acknowledged that its customers’ PII was

compromised for hotel bookings that were made during a period since at least 2014. Marriott

said that “approximately 500 million guests” accounts were affected. Therefore, it stands to

reason that the number of Class Members is likely in the tens if not hundreds of millions. The

Class Members are readily identifiable from information and records in Defendants’

possession, custody, or control, such as reservation receipts and confirmations

       59.     There are common questions of law and fact to the Class Members, which

predominate over any questions affecting only individual Class Members. These common

questions of law and fact include, without limitation:

   a. Whether Defendants owed a duty to Plaintiff and Class Members to safeguard and
      protect the security of their PII;

   b. Whether Defendants failed to use reasonable care and commercially reasonable
      methods to secure and safeguard Plaintiff’s and Class Members’ PII;

   c. Whether Defendants had a duty to promptly notify Plaintiff and Class Members that
      their PII was, or potentially could be, compromised;

   d. Whether Defendants notified Plaintiff and Class Members, in the most expedient time
      possible and without unreasonable delay, that their PII had been compromised;

   e. Whether Defendants have a (implicit and/or explicit) contractual obligation to Plaintiff
      and Class Members to implement and maintain reasonable security measures to
      safeguard Plaintiff’s and Class Members’ PII;

   f. Whether Defendants breached its (implicit and/or explicit) contractual obligation to
      implement and maintain reasonable security measures to safeguard Plaintiff’s and
      Class Members’ PII;

   g. Whether Defendants breached the covenant of good faith and fair dealing implied in its
      contracts with Plaintiff and Class Members;

   h. Whether Defendants properly implemented its purported security measures to protect
      Plaintiff’s and Class Members’ PII from unauthorized capture, dissemination and
      misuse;

                                                14
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 15 of 23




   i. Whether Defendants have and have been unjustly enriched by its delayed notification
      to subscribers regarding the Data Breach;

   j. The nature of the relief, including equitable relief, to which Plaintiff and Class
      Members are entitled;

   k. Which security procedures and which data-breach notification procedures Defendants
      should be required to implement as part of any injunctive relief ordered by the Court;
      and;

   l. Whether Plaintiff and Class Members are entitled to compensation, monetary
      damages, equitable relief and injunctive relief, and, if so, the nature and amount of
      such relief.

       60.     Plaintiff’s claims are typical of those of other Class Members because

Plaintiff’s PII, like that of every other Class Member, was misused, improperly disclosed,

and/or negligently entrusted to a third party by Defendants.

       61.     Plaintiff will fairly and adequately represent and protect the interests of the

Class Members. Plaintiff has retained competent counsel experienced in litigation of complex

class actions, including consumer class actions. Plaintiff intends to prosecute this action

vigorously. Plaintiff’s claims are typical of the claims of all of the other Class Members, and

Plaintiff has the same non-conflicting interests as the other Class Members. Therefore, the

interests of the Class Members will be fairly and adequately represented by Plaintiff and his

counsel.

       62.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The adjudication of this controversy through a class action

will avoid the possibility of inconsistent and potentially conflicting adjudications of the

asserted claims. There will be no difficulty in the management of this action as a class action,

and the disposition of the claims of the Class Members in a single action will provide

substantial benefits to all parties and to the Court. Damages for any individual Class Member

                                                 15
              Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 16 of 23



are likely insufficient to justify the cost of individual litigation so that, in the absence of class

treatment, Defendants’ violations of law inflicting substantial damages in the aggregate would

go un-remedied.

        63.     Class certification is also appropriate under FED. R. CIV. P. 23(a) and (b)(2)

because Defendants have acted or refused to act on grounds generally applicable to the Class,

such that final injunctive relief or corresponding declaratory relief is appropriate as to the

Class as a whole.

                                     CLAIMS FOR RELIEF

                                              Count I
                                            (Negligence)

        64.     Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in each and every paragraph above, as though fully stated herein.

        65.     Marriott owed a duty to Plaintiff and Class Members to exercise reasonable

care in safeguarding and protecting their PII in its possession from being compromised, lost,

stolen, misused, and or/disclosed to unauthorized parties.

        66.     This duty included, among other things, designing, maintaining, and testing

Marriott’s security systems to ensure that Plaintiff’s and Class Members’ PII was adequately

secured and protected. Marriott further had a duty to implement processes that would detect a

breach of their security system in a timely manner.

        67.     Marriott also had a duty to timely disclose to Plaintiff and Class Members that

their PII had been or was reasonably believed to have been compromised. Timely disclosure

was appropriate so that, among other things, Plaintiff and Class Members could take

appropriate measures to cancel or change usernames, pin numbers, and passwords on

compromised accounts, to begin monitoring their accounts for unauthorized access, to contact

                                                   16
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 17 of 23



the credit bureaus to request freezes or place alerts and take all other appropriate precautions.

       68.     Marriott breached is duty to exercise reasonable care in safeguarding and

protecting Plaintiff’s and Class Members’ PII by failing to adopt, implement, and maintain

adequate security measures to safeguard that information; allowing unauthorized access to

Plaintiff’s and Class Members’ PII stored by Marriott; and failing to recognize in a timely

manner the breach.

       69.     Marriott breached its duty to timely disclose that Plaintiff’s and Class

Members’ PII had been, or was reasonably believed to have been, stolen or compromised.

       70.      Marriott’s failure to comply with industry regulations and the delay between

the date of intrusion and the date Marriott informed customers of the Data Breach further

evidence Marriott’s negligence in failing to exercise reasonable care in safeguarding and

protecting Plaintiff’s and Class Members’ PII.

       71.     But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiff

and Class Members, their PII would not have been compromised, stolen, and viewed by

unauthorized persons.

       72.     The injury and harm suffered by Plaintiff and Class Members was the

reasonably foreseeable result of Marriott’s failure to exercise reasonable care in safeguarding

and protecting Plaintiff’s and Class Members’ PII. Marriott knew or should have known that

their systems and technologies for processing and securing Plaintiff’s and Class Members’ PII

had security vulnerabilities.

       73.     As a result of Marriott’s negligence, Plaintiff and Class Members incurred

damages including, but not limited to, out-of-pocket expenses incurred to mitigate the

increased risk of identity theft and/or fraud; credit, debit, and financial monitoring to prevent


                                                 17
              Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 18 of 23



and/or mitigate theft, identity theft, and/or fraud incurred or likely to occur as a result of

Marriott’s security failures; the value of their time and resources spent mitigating the identity

theft and/or fraud; the cost of and time spent replacing credit cards and debit cards and

reconfiguring automatic payment programs with other merchants related to the compromised

cards; and irrecoverable financial losses due to unauthorized charges on the credit/debit cards

of Marriott’s customers by identity thieves who wrongfully gained access to the PII of

Plaintiff and Class Members.

                                            Count II
                                       (Negligence Per Se)
        74.     Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in each and every paragraph above, as though fully stated herein

        75.     Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

affecting commerce” including, as interpreted and enforced by the Federal Trade Commission

(“FTC”), the unfair act or practice by companies such as Marriott’s of failing to use

reasonable measures to protect PII. Various FTC publications and orders also form the basis

of Marriott’s duty.

        76.     Marriott violated Section 5 of the FTC Act by failing to use reasonable

measures to protect Plaintiff’s and Class Members’ PII and not complying with industry

standards. Marriott’s conduct was particularly unreasonable given the nature and amount of

PII it obtained and stored and the foreseeable consequences of a data breach at the world’s

largest hotel chain.

        77.     Marriott’s violation of Section 5 of the FTC Act constitutes negligence per se.

        78.     Plaintiff and Class Members are consumers within the class of persons Section

5 of the FTC Act was intended to protect.


                                                  18
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 19 of 23



       79.     Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable

data security measures and avoid unfair and deceptive practices, caused the same harm

suffered by Plaintiff and the Class.

       80.     As a direct and proximate result of Marriott’s negligence, Plaintiff and Class

Members have been injured as described herein, and are entitled to damages, including

compensatory, punitive, and nominal damages, in an amount to be proven at trial.

                                            Count III
                                       (Breach of Contract)
       81.     Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in each and every paragraph above, as though fully stated herein.

       82.     Marriott solicited and invited Plaintiff and Class Members to book hotel rooms

at one of Marriott’s hotels. Plaintiff and Class Members accepted Marriott’s offers and booked

hotel rooms at one of Marriott’s hotels.

       83.     Marriott’s privacy policies constitute an agreement between Marriott and

Plaintiff and Class Members. Furthermore, Marriott’s privacy statement represents that it

“seeks to use reasonable organizational, technical and administrative measures to protect

Personal Data.”

       84.     Plaintiff and Class Members fully performed their obligations under their

agreements with Marriott.

       85.     Marriott breached their agreement with Plaintiff and Class Members to protect

their PII by (a) failing to implement security measures designed to prevent this attack, (b)

failing to employ security protocols to detect the unauthorized network activity, and (c) failing


                                                 19
             Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 20 of 23



to maintain basic security measures such as complex data encryption so that if data were

accessed or stolen it would be unreadable.

       86.     Plaintiff and Class Members have been damaged by Marriott’s breach of their

contractual obligations, including, but not limited to, out-of-pocket expenses incurred to

mitigate the increased risk of identity theft and/or fraud; credit, debit, and financial monitoring

to prevent and/or mitigate theft, identity theft, and/or fraud incurred or likely to occur as a

result of Marriott’s security failures; the value of their time and resources spent mitigating the

identity theft and/or fraud; the cost of and time spent replacing credit cards and debit cards

and reconfiguring automatic payment programs with other merchants related to the

compromised cards; and irrecoverable financial losses due to unauthorized charges on the

credit/debit cards of Marriott’s customers by identity thieves who wrongfully gained access to

the PII of Plaintiff and Class Members.

                                            Count IV
                                   (Breach of Implied Contract)

       87.     Plaintiff repeats, realleges, and incorporates by reference the allegations

contained in each and every paragraph above, as though fully stated herein.

       88.     When Plaintiff and Class Members paid money and provided their PII to

Marriott in exchange for services, they entered into implied contracts with Marriott pursuant

to which Marriott agreed to safeguard and protect such information and to timely and

accurately notify them if their data had been breached and compromised.

       89.     Marriott solicited and invited prospective hotel guests and other consumers to

provide their PII as part of its regular business practices. These individuals accepted

Marriott’s offers and provided their PII to Marriott.

       90.     In entering into such implied contracts, Plaintiff and Class Members assumed

                                                  20
              Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 21 of 23



that Marriott’s data security practices and policies were reasonable and consistent with

industry standards, and that Marriott would use part of the funds received from Plaintiff and

Class Members to pay for adequate and reasonable data security practices.

        91.     Plaintiff and Class Members would not have provided and entrusted their PII to

Marriott in the absence of the implied contract between them and Marriott to keep the

information secure.

        92.     Plaintiff and Class Members fully performed their obligations under the

implied contracts with Marriott.

        93.     Marriott breached their implied contracts with Plaintiff and Class Members by

failing to safeguard and protect their PII and by failing to provide timely and accurate notice

that their PII was compromised as a result of a data breach.

        94.     As a direct and proximate result of Marriott’s breaches of their implied

contracts, Plaintiff and Class Members sustained actual losses and damages, including, but not

limited to, out-of-pocket expenses incurred to mitigate the increased risk of identity theft

and/or fraud; credit, debit, and financial monitoring to prevent and/or mitigate theft, identity

theft, and/or fraud incurred or likely to occur as a result of Marriott’s security failures; the

value of their time and resources spent mitigating the identity theft and/or fraud; the cost of

and time spent replacing credit cards and debit cards and reconfiguring automatic payment

programs with other merchants related to the compromised cards; and irrecoverable financial

losses due to unauthorized charges on the credit/debit cards of Marriott’s customers by

identity thieves who wrongfully gained access to the PII of Plaintiff and Class Members.

                                           Count V
                                      (Unjust Enrichment)

        95.     Plaintiff repeats, realleges, and incorporates by reference the allegations

                                                  21
              Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 22 of 23



contained in each and every paragraph above, as though fully stated herein.

       96.        By providing their personal and private information to Marriott, Plaintiff and

Class Members have conferred a monetary benefit on Marriott.

       97.        Although Marriott became aware of the Data Breach in September 8, 2018,

Marriott did not notify its subscribers of the extent and nature of the compromised PII affected

by the breach until November 30, 2018. Upon information and belief, the full extent of the

security breach has still not been fully disclosed.

       98.        Marriott appreciates and/or has knowledge of such benefit.

       99.        Marriott has retained the portion of revenue generated from Plaintiff’s and

Class Members’ PII despite its failure to adequately protect such information.

       100.       Marriott has also retained the portion of revenue generated from its delay in

notifying Plaintiff and Class Members about the Data Breach.

       101.       As a result, Marriott has been unjustly enriched at the expense of Plaintiff and

Class Members.

       102.       Under principles of equity and good conscience, Marriott should not be

permitted to retain such revenues at the expense of Plaintiff and Class Members.

       103.       Accordingly, Plaintiff and Class Members are entitled to full disgorgement and

restitution of the amounts Marriott has been wrongfully enriched due to its wrongful actions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests

that the Court:

A. Certify the Nationwide Class pursuant to the provisions of Rule 23 of the Federal Rules of
   Civil Procedure and order that notice be provided to all Class Members;

B. Designate Plaintiff as representative of the Class and the undersigned counsel, LOWEY

                                                   22
               Case 3:18-cv-02005 Document 1 Filed 12/07/18 Page 23 of 23



    DANNENBERG, P.C. as Class Counsel;

C. Award Plaintiff and the Class compensatory damages in an amount to be determined by
   the Court and punitive damages to punish Defendants’ egregious conduct, described
   herein, and to deter Defendants and others from engaging in similar conduct;

D. Award Plaintiff and the Class injunctive relief, as permitted by law or equity, including
   enjoining Defendants from continuing the unlawful practices set forth herein, ordering
   Defendants to fully disclose the extent and nature of the security breach and theft, and
   ordering Defendants to pay for not less than three years of identity theft and credit card
   monitoring services for Plaintiff and the Class;

E. Award Plaintiff and the Class statutory interest and penalties;

F. Award Plaintiff and the Class their costs, prejudgment interest, and attorneys’ fees; and

G. Grant such other relief that the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury as to all issues stated herein, and all issues so

triable.

December 7, 2018
                                          Respectfully submitted,

                                          LOWEY DANNENBERG, P.C.
                                          By: /s/ Johnathan P. Seredynski
                                                  Vincent Briganti (pro hac vice forthcoming)
                                                  Christian Levis (pro hac vice forthcoming)
                                                  Johnathan P. Seredynski (ct30412)
                                                  Anthony M. Christina (pro hac vice forthcoming)
                                                  44 South Broadway, Suite 1100
                                                  White Plains, NY 10601-2310
                                                  Telephone: 914-997-0500
                                                  Email: vbriganti@lowey.com
                                                          clevis@lowey.com
                                                          jseredynski@lowey.com
                                                           achristina@lowey.com

                                                          Attorneys for Plaintiff Thomas J. Rapak




                                                     23
